Citation Nr: 1428903	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-44 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for lumbosacral spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to June 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran's Form VA-9 did not include a substantive appeal as to the issues of an increased rating for residuals of fracture of the left calcaneous and whether new and material evidence has been received in the claim for service connection for posttraumatic osteoarthritis of the right heel.  Therefore, those issues are not before the Board.

The Veteran was scheduled for a Board hearing in March 2013 but did not appear for the hearing.  Therefore, in light of the foregoing, and as the Veteran did not request a rescheduling of the hearing or show good cause for his failure to appear, the Board will proceed with deciding the appeal.  See 38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Statements in the Veteran's VA treatment records indicate that he applied for and may have ultimately received Social Security disability benefits.

When VA is put on notice of the existence of potentially relevant Social Security Administration (SSA) records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  The Veteran's SSA records are not associated with the claims file and must be obtained on remand as they may be relevant to the claim on appeal.  Therefore, the RO/AMC must contact the SSA to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



